Citation Nr: 1109709	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for bronchial asthma.  

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a ruptured appendix, hernia, scars, and a deformity of the abdominal area.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.  
 
The the issues of entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to service-connected bronchial asthma; service connection for chronic respiratory infections, including as secondary to service-connected bronchial asthma; chronic bronchitis, including as secondary to service-connected bronchial asthma; and emphysema, including as secondary to service-connected bronchial asthma, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2007 claim.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
In his February 2009 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO).  Thereafter, in an April 2009 statement, the Veteran reported that he also wished to appear at an in-person hearing before a Veterans Law Judge at his local RO in St. Petersburg, Florida.  In this regard, the Veteran reported that it was his understanding that he would have a DRO hearing prior to his hearing with a Veterans Law Judge.  The Board notes that the Veteran was scheduled for, and attended, a DRO hearing in June 2009; however, following this hearing, in July 2009, the Veteran submitted a further request for an in-person hearing before a Veterans Law Judge at his local RO.  Significantly, however, to date, there is no indication from the claims file that the Veteran has been scheduled for a hearing before a Veterans Law Judge at the RO.  Accordingly, because the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO St. Petersburg, Florida, before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



